PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/194,434
Filing Date: 19 Nov 2018
Appellant(s): CHAN, Alwin



__________________
David Wade Schnell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2021.

1/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 14-16, 19 and 66-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (USPN 6732176) in view of Jennings et al. (USPN 7653875).

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (USPN 6732176) in view of Jennings et al. (USPN 7653875) and further in view of Cannon et al. (USPAP 20020016736).

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (USPN 6732176) in view of Jennings et al. (USPN 7653875) and further in view of Thompson et al. (USPAP 200200900).


(2) Response to Argument
Appellant argues that the references fail to disclose transmitting, via the ISP server, instructions for displaying the advertising interface to the computing device only when it is determined that the computing device does not include functionality for displaying the 
Examiner respectfully disagrees. Jennings teaches a browser detector 110 that is configured to identify the type and version of browser 143. In essence, there can be different types/versions of browsers. If a computing device requires a specific type and version of browser, the browser detector 110 is able to identify this. If this browser is not present on the computing device, an instruction in form of browser specific CSS files 129 associated with the specific type and version of browser is configured to include instructions that can be handled by the browser to render desired web pages (col. 2, lines 1-16, 40-54, claim 1, (col. 7, lines 39-52)).   
Appellant also argues that the references fail to disclose regulating the connection between the computing device and the network, and wherein the step of regulating is based on an amount of advertising information transmitted to the computing device as recited in claims 4-7. In particular, Appellant asserts that the Cannon reference has nothing to do with connection between computing device and network.
Examiner respectfully disagrees. Cannon teaches the concept of regulating Internet Access (as a reward) based on the frequency of displaying advertising information to a computing device (0020, 0049, 0069).
Appellant argues that the references fail to disclose disconnecting the computing device from the network if the user of the computing device does not accept transmission of the advertising information. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691        

                                                                                                                                                                                                /Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.